April 13, 1979


79-25     MEMORANDUM OPINION FOR THE
          ADMINISTRATOR OF VETERANS AFFAIRS

          Federal Advisory Committee Act (5 U.S.C. App.
          § 1 et seq .)—Duration o f Veterans Administration
          Advisory Committees


   The A ttorney General has asked this Office to reply to your letter to him
o f January 10, 1979, concerning the duration under the Federal Advisory
Committee Act (FACA), 5 U .S.C . A pp. § 1 et seq. (1976), o f four
statutorily created Veterans Adm inistration (VA) advisory committees.
We conclude that the duration o f advisory committees may be determined
by implication from the particular statute involved, and thus be “ other­
wise provided for by law ,” within the meaning o f the FACA. This would
permit such committees to survive the FA CA ’s 2-year cutoff provisions, 5
U .S.C . App. § 14(a)(1)(B) and (2)(B), notwithstanding the absence o f any
statute providing expressly for their term ination. Under the above stand­
ards, Congress has so provided by law for the continuing duration o f two
VA advisory committees and for the extended duration o f two other VA
advisory committees for limited purposes only.

                               I. Background

   The VA is currently served by four statutorily created advisory commit­
tees: the Advisory Com mittee on Cemeteries and Memorials (Cemeteries
Committee), 38 U .S.C . § 1001 (1976); the Advisory Committee on Struc­
tural Safety o f Veterans Adm inistration Facilities (Structural Safety Com ­
mittee), 38 U .S.C . § 5001 (1976); the Special Medical Advisory G roup
(SMAG), 38 U .S.C . § 4112(a) (1976); and an advisory committee on voca­
tional rehabilitation and educational assistance (Education Committee),
38 U .S.C . § 1792 (1976). The first two were created in 1973, subsequent to
the 1972 enactm ent o f FACA; SMAG was created in 1946; the Education
Committee was first established in 1952.
   None o f the acts establishing these committees specifies whether the
committee it creates shall exist for a certain term or indefinitely.

                                    170
   Under § 14(a),
    (a)(1) Each advisory committee which is in existence on the ef­
    fective date o f this Act shall terminate not later than the expira­
    tion o f the two-year period following such effective date unless—

                                           * * *

           (B)      in the case o f an advisory committee established by an
      Act o f Congress, its duration is otherwise provided for by law.
        (2)    Each advisory committee established after such effective
      date shall term inate not later than the expiration o f the two-year
      period beginning on the date o f its establishment unless—

                                           *    * *


          (B)       in the case o f an advisory committee established by an
      Act o f Congress, its duration is otherwise provided for by law.
As you suggest, because the statutes that created the four VA committees
do not specify their terms o f existence, they are governed by the autom atic
cutoff provisions quoted above unless their duration is, by implication,
“ otherwise provided for by law.”
   Since the enactment o f the FACA, this Office has been frequently called
upon by executive agencies to construe § 14(a) as applied to particular ad­
visory committees. Because the offices responsible for promulgating
guidelines for the management o f Federal advisory committees' have
themselves issued no interpretation o f the phrase “ duration * * * other­
wise provided for by law,” we have consistently applied an interpretation
o f the FACA that we reached in 1973 (in consultation with the Office of
Management and Budget) based on the manifest intent and legislative
history o f the FACA.
   In our view, the duration o f a statutorily created advisory committee
may be “ otherwise provided for by law” either expressly or by implica­
tion. Such duration is provided for by implication if the statute that
creates or assigns functions to an advisory committee provides for it a
specific function that is continuing in nature and is an integral part o f the
implementation o f a statutory scheme. The statutory assignment to a com ­
mittee o f some regular and well-defined participation in an agency’s ad­
ministrative process would be sufficient to overcome the rebuttable pre­
sumption that, unless the statute that creates a committee deals expressly
with term ination, the committee is to terminate automatically in 2 years.
Such an assignment must be more specific than the rendering o f general


   1 The FACA established a Committee Management Secretariat under the Director o f the
Office o f M anagement and Budget, 5 U .S.C . A pp. § 7(a). A 1977 Executive order transferred
to the Adm inistrator o f General Services (GSA) certain functions under the FA CA, including
the m aintenance o f the Secretariat. Exec. O rder No. 12024, 3 CFR 158 (1978).

                                               171
advice to an agency with regard to some program area, which is the
general function o f most advisory committees.
   The interpretation just described, centering on a rebuttable presumption
o f committee term ination, is compelled as a necessary middle ground be­
tween narrower and more lenient interpretations, both o f which would fail
to give effect to Congress’ intent in enacting the FACA.
   U nder a more lenient interpretation, the duration o f a committee would
be deemed to be otherwise provided for by law if the committee is assigned
by statute any specific ongoing function. The interpretation would effec­
tively nullify the autom atic term ination provisions and undermine the
clear purpose o f § 14(a), because the general task o f all advisory com ­
mittees to give advice could itself be characterized as a specific ongoing
function.
   U nder a narrower interpretation, a com m ittee’s duration would be pro­
vided for only if its terms o f existence were expressly specified in an Act of
Congress. We reject this approach for three reasons. First, it would sweep
more broadly than Congress’ expressed intent o f getting rid o f “ inactive,
meaningless, obsolete and redundant advisory com m ittees,” S. Rept.
 1098, 92d Cong. 20 (1972), by imposing a rule under which the functions
assigned by Congress to an advisory committee would be irrelevant in
determining Congress’ intent with respect to the duration o f the advisory
body. Such an approach would be especially troublesome with respect to
statutory committees created prior to the enactment o f the FACA. Prior
to the FACA, Congress, not anticipating any need to specify expressly the
term o f an advisory com m ittee’s existence, would likely have expressed its
intent concerning the duration o f any committee only by implication, if at
all, through the functions and structure established for the committee.
Second, the narrower rule would create irrationally different regimes for
the perpetuation o f statutory and nonstatutory com m ittees.2 Finally, it
would give no effect to the unexplained substitution o f the word “ dura­
tion” for “ term ination” in the conference version o f § 14(a); in speaking
o f “ duration otherwise provided by law ,” instead o f “ termination other­
wise provided for by law,” Congress may have intended to establish a
m ore flexible approach to determining the longevity o f advisory commit­
tees [emphasis added].
   Because the legislative history o f the FACA indicates that uniformity o f
treatment for Federal advisory committees is a “ m ajor objective,” S.
Rept. 1098, id., 8-9, we believe that the presumption o f autom atic ter­
mination can be rebutted, if at all, by specific statutory language, and not
by references to legislative history or administrative practice. Otherwise,
our suggested test would be highly uncertain in its application.



  1 N onstatutory comm ittees may simply be renewed, prior to expiration, by action o f the
President or o f the G overnm ent officer who established the committee. 5 U .S.C . App.
§ 14(a).

                                            172
   Although our approach, in sum, is partly functional, we do not believe
that Congress intended the importance an agency or departm ent attaches
to a particular committee to be sufficient in itself to establish the com ­
m ittee’s continuing duration as a statutory committee. By creating a test
o f termination that relies on statutory language, Congress has created a
system whereby certain statutory committees may well terminate despite
their demonstrable usefulness to the agencies they advise. Congress has
nonetheless reserved to itself the option o f perpetuating im portant com ­
mittees by statute beyond 2 years, leaving the option to each agency head
o f establishing, after consultation with GSA and the furnishing o f public
notice, a statutorily created committee as a nonstatutory body. 5 U.S.C.
App. § 9(a)(2). Presumably, the ease o f recreating im portant advisory
committees whose duration is not provided for by law other than by the
FACA will obviate the problems created in such cases if the committees
serve truly im portant functions.

                        II. Post-FACA Committees
   Applying our interpretation o f § 14(a) to both o f the VA committees
established subsequent to the enactment o f the FACA, we conclude, as
discussed below, that the statute establishing each committee sets forth
specific functions, continuing in nature, that are integral parts o f the
implementation o f a statutory scheme, and thus provides for each com m it­
tee’s continuing duration.

                      A. Structural Safety Committee
   Under 38 U .S.C . § 5001, the Adm inistrator, subject to Presidential ap ­
proval, is authorized to establish hospitals, domiciliaries, and outpatient
dispensary facilities that shall .be constructed under standards to be pre­
scribed by the Administrator. Section 5001(b) directs the Adm inistrator to
appoint an Advisory Committee on Structural Safety o f Veterans Admini­
stration Facilities, “ which shall approve regulations” prescribed under
§ 5001. This assigned function is, on its face, specific, ongoing, and inte­
gral to the implementation of the statutory program for acquiring and
operating medical and domiciliary facilities.

                         B. Cemeteries Committee
   Section 1001 o f title 38 directs the appointm ent o f an Advisory Com ­
mittee on Cemeteries and Memorials. It provides that the Administrator
“ shall advise and consult” with the committee concerning various func­
tions, including the selection of burial sites and the erection o f appropriate
memorials. Consultation with respect to these particular activities is a
specific function, ongoing in nature, that is integral to those activities. The
committee is further required by statute “ to make periodic reports and
recommendations to the Adm inistrator and to Congress.” We have
uniformly interpreted the statutory requirement o f periodic reports to
Congress as a specific continuing function that Congress deems

                                     173
integral to those statutory schemes o f which such reports are a part.
   We thus conclude that the duration o f both the Structural Safety and
Cemeteries Committees is “ otherwise provided for by law” within the
meaning o f § 14(a) o f the FACA, and thus both committees survive the
2-year autom atic cutoff provision o f § 14(a)(2)(B).

                        III. Pre-FACA Committees
   Applying our interpretation o f § 14(a) to both o f the VA committees
established prior to the enactm ent o f the FACA, we conclude, as discussed
below, that the statute establishing each committee fails to set forth func­
tions implying each com m ittee’s indefinite duration. Congress, however,
has passed subsequent legislation, giving at least some extended duration
to each committee for particular purposes.

                         A. Education Committee
   Section 1792 o f title 38 directs the Adm inistrator to form an advisory
committee composed o f experts from various fields and veterans to advise
the VA with respect to its vocational rehabilitation and educational assist­
ance programs. Its functions are described as follows:
      The Adm inistrator shall advise and consult with the committee
      from time to time with respect to the administration o f this
      chapter and chapters 31, 34, and 35 o f this title, and the commit­
      tee may make such reports and recommendations as it deems
      desirable to the Adm inistrator and to the Congress.
This provision is substantially the same in wording as § 262 o f the Veterans
Readjustment Assistance Act o f 1952, 66 Stat. 679, under which the com­
mittee was originally created.
   O n its face, § 1792 designates no particular decisionmaking process in
which the committee will play a specified role. There is no requirement
that the committee act in any particular instance. It is permitted but not re­
quired to report to the Adm inistrator and to Congress, and no indication
appears that the committee is to provide its advice on a regular basis. C on­
sequently, the duration o f the Education Committee is not provided for by
implication by its statute.
   Congress did, however, in § 304(b)(1) o f the G .I. Bill Improvement Act
o f 1977 (the 1977 Act), Pub. L. No. 95-202, 91 Stat. 1442 (to be codified
at 38 U .S.C . note following § 1792) provide:
     The Adm inistrator o f Veterans’ Affairs, in consultation with the
     Advisory Committee formed pursuant to section 1792 o f title 38,
     United States Code, shall provide for the conduct o f an inde­
     pendent study o f the operation o f the programs o f educational
     assistance carried out under chapters 34 and 36 o f title 38, United
     States Code * * *. A report o f such study shall be submitted to
     the President and the Congress not later than September 30,
      1979.

                                     174
This wording is problematic because it might be read to imply the under­
standing o f Congress that the “ Advisory Committee formed pursuant to
section 1792” still existed on November 23, 1977, the date the section was
enacted. That implication might contradict our conclusion that § 14(a)
operated to terminate the Education Committee 2 years after the enact­
ment o f the FACA on October 6, 1972.
   Such an interpretation would, in our view, be incorrect. First, it is
elementary that statutes concerning the same subject are to be read in a
consistent manner, if possible. That 1977 Act may reasonably be read as
re-forming the Education Committee until September 30, 1979, for the
limited purpose o f advising the Adm inistrator concerning an independent
study o f VA educational assistance programs. This would effect the pur­
pose of the 1977 Act without contradicting the FACA. Second, the FACA
itself proscribes any implied repeal o f its termination provisions:
      The provisions o f this Act * * * shall apply to each advisory
      committee except to the extent that any Act o f Congress estab­
      lishing such advisory committee specifically provides otherwise.
      [5 U.S.C. App. § 4(a).]
Nothing in the statutes relevant to the Education Committee specifically
provides that the same test o f implied duration that applies to other com­
mittees should not be applied to it.
   Interpreting the 1977 Act is necessarily difficult because Congress seems
itself to have overlooked the FACA problem. The provision regarding the
Education Com mittee’s role in the VA study was apparently added in con­
ference, from which no report issued. The original House bill made no
reference to the Education Committee. H .R. Rept. 586, 95th Cong., 1st
Sess. (1977). The original Senate bill would have amended § 1792 to pro­
vide that the Adm inistrator would meet with the advisory committee “ on
a regular basis,” and at least semiannually. S. Rept. 468, 95th Cong., 1st
Sess. 10 (1977).
   In its discussion o f the Education Committee, the Senate Committee on
Veterans’ Affairs, at 118-119, manifests its unawareness o f the FACA
problem .3 However, its discussion does buttress the conclusion that C on­
gress, in establishing the committee in 1952, had not provided for it a
specific continuing role that is integral to VA administration:
     Unfortunately, the advisory committee—established by Congress
     specifically to assist the Veterans’ Administration in establishing
     channels o f com m unication with these [representatives from
     education associations] and other concerned individuals—has met
     sporadically. Apparently, little emphasis has been placed by the



   ’ The Senate committee noted disapprovingly that the Education Com mittee had not met
since October 17, 1975. S. Rept. 468, 95th C ong., 1st Sess. 119 (1977). O ur conclusion,
however, is that the comm ittee should have been deemed term inated as a statutory committee
on O ctober 6, 1974.

                                            175
     Veteran’s Adm inistration upon the helpful role that the commit­
     tee could play in the mutual exchange o f inform ation and ideas.
                         *                   *                    *


     The Committee also notes, as it did last year, that in the 10 years
     that the section 1792 committee has existed, it has yet to make
     any reports or recommendations to the Congress under the dis­
     cretionary authority granted under section 1792; it has reported
     only in response to a specific m andate o f law to do so. [Ibid.]
Although Congress, in 1977, gave a new function to the Education Com ­
mittee, the 1977 Act does not alter our conclusion that, as created in 1952,
the Education Committee was assigned no specific ongoing function in­
tegral to VA administration that implied its continuing duration. Conse­
quently, the presumption o f the com m ittee’s autom atic termination after 2
years under § 14(a) o f the FACA stands unrebutted. The effect of the 1977
Act was merely to reconstitute the committee for the limited purpose of
consulting with the Adm inistrator regarding the study authorized by the
Act. The committee will terminate, under the 1977 Act, on September 30,
1979, unless reauthorized by Congress or rechartered by the Administrator
under § 9(a)(2) o f the FACA.

                                       B. SMAG
   Section 4112 o f title 38 directs the Adm inistrator to establish a special
medical advisory group (SMAG) composed o f various professionals
nominated by the Chief Medical Director—
     whose duties shall be to advise the Adm inistrator, through the
     Chief Medical Director, and the Chief Medical Director direct
     [sic], relative to the care and treatment o f disabled veterans, and
     other matters pertinent to the Departm ent o f Medicine and
     Surgery.
This provision is worded substantially the same as § 12 o f the Act o f Janu­
ary 3, 1946, 59 Stat. 678, under which SMAQ was originally formed.
   Like the Education Committee statute, § 4112 designates no particular
decisionmaking process in which the committee will play a specified role.
There is no requirement under this law that SMAG act in any particular in­
stance. SMAG meets at the pleasure o f the Adm inistrator4 and is required
to give no particular reports. Consequently, the duration o f SMAG is not
impliedly provided for by its establishing statute, notwithstanding
SM AG’s genuine usefulness to the VA.


  * As originally m andated, SM AG was to conduct “ regular calendar quarterly meetings.”
Act o f January 3, 1946, § 12, 59 Stat. 678. Congress, in 1966, amended this wording,
providing:
    The special medical advisory group shall meet on a regular basis as prescribed by the A d­
    m inistrator. [Veterans Hospitalization and Medical Services M odernization Am end­
    ments o f 1966, Title I, § 109(a), 80 Stat. 1370.]

                                            176
    Congress did, however, give SMAG additional functions. In 1966, it
enacted 38 U.S.C. § 5055, establishing a SMAG Advisory Subcommittee
on Programs for Exchange o f Medical Inform ation to advise the Adm in­
 istrator regarding the statutory scheme o f grants to medical institutions ex­
changing medical inform ation with the VA. § 5055(a). The Adm inistrator
is authorized to make grants under § 5055(b) “ upon the recommendation
o f the Subcom m ittee.” Further, under § 5055(d):
      The Adm inistrator, after consultation with the Subcommittee
      shall prescribe regulations covering the terms and conditions for
      making grants, under this section.
These specific ongoing functions, integral to the statutory grant-making
process, do imply the continuing duration o f the SMAG subcommittee for
as long as the statutory program remains authorized. They do not,
however, amend § 4112, and do not, by themselves, extend the duration of
SMAG for its other functions longer than 2 years after the enactm ent o f
the FACA.
    In 1972, however, Congress enacted 38 U .S.C . § 5070, establishing a
system o f grants to new State medical schools, VA-affiliated medical
schools, and health manpower training institutions. Under § 5070(c), the
Administrator is empowered to promulgate regulations covering agree­
ments and grants under title 38, chapter 82 “ after consultation” with
SMAG. The specific, ongoing, and integral nature o f this function implies
the continued duration o f SMAG to perform this function as long as
agreements and grants are made under this statute. No indication appears,
however, that § 5070(c) is to be deemed an amendment o f § 4112 or to ex­
tend the life o f SMAG for any purpose other than consulting with regard
to grants and agreements under chapter 82.
    No other provision or amendment to § 4112 implies the continuing
duration o f SMAG beyond O ctober 6, 1974, for any purpose other than
those named in §§ 5055 or 5070.5 SMAG and its authorized subcommittee
thus are no longer authorized to perform general functions under § 4112,
and SMAG will terminate in its entirety upon the termination o f the VA’s
programs under § 5055 and chapter 82, unless reauthorized by Congress or
rechartered by the A dm inistrator under § 9(a)(2) o f the FACA.

                                     IV. Conclusion
  In sum, as we interpret § 14(a) o f the FACA, it creates a rebuttable
presumption that, unless a statute creating an advisory committee deals


   ’ In 1972, Congress enacted 38 U .S.C . § 4124, under which the Chief Medical director,
after consultation with SM AG, is to carry out the provisions o f subchapter II o f chapter 73
o f title 38, regarding supervision, staffing, and personnel training for regional medical
education centers. Congress did not, however, designate for SM AG a specific, ongoing, in­
tegral role in the implementation o f this subchapter. In 1976, Congress am ended 38 U .S.C .
§ 4112 to add new members to SM AG: its 1976 am endm ent, however, did not affect the
functions or duration o f the comm ittee. Veterans Om nibus Health Care Act o f 1976
§§ 110(8), 209(b)(3), Pub. L. 94-581, 90 Stat. 2849, 2861.

                                             177
expressly with its term ination, the committee terminates 2 years after the
enactm ent o f the FACA or after the creation o f the committee, whichever
comes later. This presum ption may be rebutted by a showing that C on­
gress, in creating a committee, assigned to it a specific ongoing function
that is integral to a particular statutory scheme. Such a showing can be
made w ith’respect to the Cemeteries and Structural Safety Committees.
Congress has implied the continuing duration o f SMAG only to perform
functions under 38 U .S.C . §§ 5055 and 5070 for the life o f the relevant VA
programs. It has provided for the reform ation o f the Education Committee
to consult with respect to a particular study to be completed on September
30, 1979.

                                       Leon U lm an
                           D eputy Assistant A ttorney General
                                                 Office o f Legal Counsel




                                    178